DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 13 December 2021, which papers have been made of record.
Claims 1-5, 9-11, and 13-20 are currently presented for examination, of which claims 1-4 and 20 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 9-11 and 13-19
Claims 5, 9-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication CN 101157193 to Hita et al. (hereinafter “Hita”) in view of United States Patent 5,197,317 to Della Torre (hereinafter “Della Torre”).
Regarding claim 5, Hita teaches a method of imprinting a belt sheave (4) without removal of an associated belt, the method comprising: placing a first knurling wheel (10) of a tool (7) against a circumferentially extending section of a sheave (4) not in contact with the belt (2; see Fig. 1 and paragraph [0080] of the machine translation); and rotating the sheave (4; see paragraph [0083] of English machine translation). Hita teaches biasing the first knurling wheel (10) against the sheave (4; see paragraph [0083] of English Machine translation) to deepen the depth of a groove (4a) on the sheave (4).  Hita does not explicitly disclose that the first knurling wheel is biased against the sheave via a jack screw, however such actuation is knew in the art of repair tools.
For example, Della Torre teaches a tool (see Fig. 4) for producing knurling on a circumferentially outer surface of a cylindrical workpiece (4).  The tool includes at least a first knurling wheel (3; see Fig. 4) which engages the outer surface of the cylindrical workpiece (4; Col. 8, lines 48-62).  Della Torre teaches that the use of the tool facilitates repeatability and reduces operator action (see Col. 2, lines 17-30).  Della Torre teaches that the first knurling wheel (3) is biased against the workpiece (4) via a jack screw 
It would have been obvious to one having ordinary skill in the art to modify the repairing method taught by Hita to use a conventional knurling tool, such as the tool taught by Della Torre. (See MPEP 2143(C)).  One having ordinary skill in the art would reasonably expect that using another and conventional surface treating device would predictably produce textured surfaces in a conventional manner without modification of the principles of operation of Hita.  Further, the use of the automated device taught by Della Torre reduces the need for operator engagement with the knurling process.
Thus, the combination of Hita and Della Torre teaches the limitations of claim 5.
Regarding claim 9, the combination of Hita and Della Torre teaches the limitations of claim 5, and further Hita teaches that the first knurling wheel (10) is biased against an exposed section of a cylindrical surface of the sheave (see Fig. 1).
Regarding claim 10, the combination of Hita and Della Torre teaches the limitations of claim 5, and further Hita teaches that the first tool (7) is placed between two belt segments of the belt (2) and beneath the sheave (see Fig. 1).
Regarding claim 11, the combination of Hita and Della Torre teaches the limitations of claim 5, and further Hita teaches mounting a body of the tool (7) to a support structure (7 located on base member 8, resting on support 5; see Fig. 1) upon which the sheave (4) is rotationally engaged (see paragraph [0080] of machine translation).
Regarding claim 13, the combination of Hita and Della Torre teaches the limitations of claim 11, and further Della Torre teaches that actuating the jack screw (2’) pivots an arm (unnumbered arm in contact with jack screw 2’; see Fig. 3) with respect to the jack screw about a first pivot axis (pivot hinge visible, unnumbered in Fig. 3; and see Col. 4, lines 5-34), wherein the arm (unnumbered arm; see Fig. 3) is pivotally connected to the body 
Regarding claim 14, the combination of Hita and Della Torre teaches the limitations of claim 13, and further Della Torre teaches that actuating the jack screw (2’) pivots the arm with respect to the body about a second pivot axis (see Col. 4, lines 5-34; one having ordinary skill in the art could determine at least a collinear axis to the first axis with respect to the body).
Regarding claim 15, the combination of Hita and Della Torre teaches the limitations of claim 5, however Della Torre does not explicitly disclose a second knurling wheel, though the workpiece is illustrated (see Fig. 4) as being engageable with two knurling wheels.  The MPEP instructs that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See MPEP 2144.04(VI)(B). Duplicating the number of knurling wheels (3), and even duplicating the number of carriages for the knurling wheel, would not produce a new and unexpected result, as the workpiece illustrated by Della Torre shows that multiple knurling tools could be present without interfering with one another.
Regarding claim 16, the combination of Hita and Della Torre teaches the limitations of claim 15, and further Hita teaches mounting a body of the tool (7) to a support structure (7 located on base member 8, resting on support 5; see Fig. 1) upon which the sheave (4) is rotationally engaged (see paragraph [0080] of machine translation).
Regarding claim 17, the combination of Hita and Della Torre teaches the limitations of claim 16, and further Della Torre teaches pivoting a carrier (33’, 33’’) with respect to an arm (unnumbered arm in contact with jack screw 2’; see Fig. 3) as the jack screw (2’) pivots the arm with respect to the body (see Col. 4, lines 5-34), wherein the first and second knurling wheels (3) are rotationally engaged to the carrier, wherein the arm (unnumbered arm; see Fig. 3) is pivotally connected to the body 
Regarding claim 18, the combination of Hita and Della Torre teaches the limitations of claim 17, and further Della Torre teaches that actuating the jack screw (2’) pivots the arm with respect to the jack screw about a first pivot axis (see Col. 4, lines 5-34).
Regarding claim 19, the combination of Hita and Della Torre teaches the limitations of claim 18, and further Della Torre teaches that actuating the jack screw (2’) pivots the arm with respect to the body about a second pivot axis (see Col. 4, lines 5-34; one having ordinary skill in the art could determine at least a collinear axis to the first axis with respect to the body).
Response to Arguments
Specification
Applicant’s arguments, see Response, filed 13 December 2021, with respect to the objection to the Specification have been fully considered and are persuasive.  The objection of 28 October 2021 has been withdrawn. 
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Response, filed 13 December 2021, with respect to the rejection of claims 12-14 and 17-19 under 35 USC 112 have been fully considered and are persuasive.  The rejection of 28 October 2021 has been withdrawn. 
Claim Rejections - 35 USC § 103
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive.
Claims 5-19 were previously rejected over the combination of Hita and Della Torre.
Applicant notes that claim 5 has been amended. 
Applicant asserts that the tool 10 of Hita is not a knurling wheel. Applicant argues “[i]n fact, if the grinding wheel (10) were a knurling wheel, the invention of Hita would not work.  Specifically, Hita (see Fig. 16) entails smoothing out steel cable grooves (4a) along with increasing the depth of such 
The examiner respectfully disagrees with Applicant’s characterization of the function of Hita.  Hita is not merely smoothing out grooves, which implies removing or eliminating them.  Instead, Hita is producing or repairing the texture of the sheave (4; see paragraphs [0008]-[0009] and [0118] of English machine translation).  A review of the cited portion of Applicant’s Specification does not provide a definition for “imprint” but instead uses the term “imprint” to define “imprinting,” which is not recited by the claim.
A text search for the term “smooth” and its variants in the English machine translation of Hita does not produce any results.  It is unclear why Applicant believes repairing the texture of the surface of the sheave is not imprinting the surface.  The broadest reasonable interpretation of the phrase “the production of imprints upon the belt sheave” requires only production of a textured surface with portions of a surface corresponding to or matching the tool being used.  The “imprints” identified by Applicant’s Specification as filed are designated with reference numeral 52, and the best Figure appears to be Figure 3, which appears to show regular toothing.  The teeth (52 of Applicant’s Specification) appear substantially similar to the grooves (4a) produced by Hita’s repair technique.
Nevertheless, if the repair tool (10) of Hita is not a knurling wheel, it repairs the textured portions of the sheave.  Della Torre similarly repairs the textured surface of a workpiece, and is in the same field of endeavor.  The knurling wheel of Della Torre could be used to repair the surface of the sheave in a substantially similar manner to the repair tool of Hita in a predictable manner.  
Applicant next asserts “[t]o further understand this difference, Hita discloses the need for a motor (11) (see para. [0081]) to drive the grinding wheel.”  
The proposed combination of Hita and Della Torre does not require a motor, as the knurling wheel (4) of Della Torre may idle and be rotated by the meshing with the workpiece, such that Applicant’s argument is understood to be moot.
Applicant next argues that “[b]ecause Hita entails multiple steel cables, the sheave of Hita is a steel cable sheave and not a belt sheave.” 
The examiner invites Applicant to expand on this argument.  What unexpected result or material difference is produced by repairing the outer texture of an alleged belt sheave versus an alleged steel cable sheave?  What structural differences are inherent or implied by the difference in terminology?  A review of Applicant’s Specification as filed provides no implied structural features related to a belt sheave which would differentiate it from an alleged steel cable sheave, or which would discourage one having ordinary skill in the art from considering a repair technique being applied to an alleged steel cable sheave.
Applicant further contends that Hita does not disclose “a belt, and instead disclose a steel cable.”
The examiner does not understand the preamble to limit structure. (See MPEP 2111.02).  The remainder of the claim does not recite the sheave as “a belt sheave” or “the belt sheave” and requires only “an associated belt.” The examiner understands the term “associated with” to be broad, such as to not necessarily require physical contact with the belt.  A belt sheave in a box on a shelf in a repair shop is associated with a belt which might be in contact with it, or which might drive the repair tool which will be used to repair the sheave, and such repair could meet the limitations of the claim where the belt has never been in contact, and so the repair tool can be used while the sheave is not in contact with the belt.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12/29/2021